Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
02/09/2021 08:09 AM CST




                                                          - 473 -
                             Nebraska Court of Appeals Advance Sheets
                                  29 Nebraska Appellate Reports
                               IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                                           Cite as 29 Neb. App. 473




                              In re Henry B. Wilson, Jr., Revocable
                                    Trust Dated June 27, 2002.
                         Lou Ann Goding, appellee, v. Roger A. Wilson
                           and Roseann M. Wilson, Cotrustees of the
                             Henry B. Wilson, Jr., Revocable Trust
                                 Dated June 27, 2002, appellants.
                          In re Lou Ann Goding Trust Created by the
                          Henry B. Wilson, Jr., Revocable Trust Dated
                            June 27, 2002, and In re Lou Ann Goding
                            Trust Created by the Eleanor M. Wilson
                              Revocable Trust Dated June 27, 2002,
                               and the Eleanor Wilson Trust “A.”
                         Lou Ann Goding, appellee, v. Roger A. Wilson
                           and Roseann M. Wilson, Cotrustees of the
                             Henry B. Wilson, Jr., Revocable Trust
                                 Dated June 27, 2002, appellants.
                                                     ___ N.W.2d ___

                                    Filed February 9, 2021.   Nos. A-20-003, A-20-004.

                 1. Attorney Fees: Appeal and Error. A trial court’s decision awarding
                    or denying attorney fees will be upheld on appeal absent an abuse
                    of discretion.
                 2. Judgments: Words and Phrases. A judicial abuse of discretion
                    requires that the reasons or rulings of the trial court be clearly unten-
                    able insofar as they unfairly deprive a litigant of a substantial right and
                    a just result.
                 3. Attorney Fees. Attorney fees and expenses may be recovered only
                    where provided for by statute or when a recognized and accepted uni-
                    form course of procedure has been to allow recovery of an attorney fee.
                 4. Attorney Fees: Appeal and Error. When an attorney fee is authorized,
                    the amount of the fee is addressed to the discretion of the trial court,
                                    - 474 -
          Nebraska Court of Appeals Advance Sheets
               29 Nebraska Appellate Reports
           IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                       Cite as 29 Neb. App. 473

    whose ruling will not be disturbed on appeal in the absence of an abuse
    of discretion.
 5. Attorney Fees. To determine the value of legal services rendered by
    an attorney, it is proper to consider the amount involved, the nature of
    the litigation, the time and labor required, the novelty and difficulty of
    the questions raised, the skill required to properly conduct the case, the
    responsibility assumed, the care and diligence exhibited, the result of
    the suit, the character and standing of the attorney, and the customary
    charges of the bar for similar services.
 6. Trusts: Attorney Fees: Costs. Generally, if a fiduciary’s defense of his
    or her actions is substantially successful, he or she is ordinarily entitled
    to recover the reasonable costs necessarily incurred in preparing the
    final accounting and in successfully defending it against objections.
 7. Decedents’ Estates: Attorney Fees. In general, if a fiduciary is found
    guilty of a breach of duty or the court orders the fiduciary to account to
    the estate, the estate is not liable for the fiduciary’s attorney fees.

  Appeals from the County Court for Sherman County: Tami
K. Schendt, Judge. Affirmed.
   Sheila A. Bentzen, of Rembolt Ludtke, L.L.P., for appellants.
  Nicole Seckman Jilek, of Abrahams, Kaslow & Cassman,
L.L.P., for appellee.
   Pirtle, Chief Judge, and Moore and Riedmann, Judges.
   Pirtle, Chief Judge.
                     I. INTRODUCTION
   Roseann M. Wilson and Roger A. Wilson appeal from an
order entered in two separate cases by the county court for
Sherman County concerning the administration of the Henry
B. Wilson, Jr., Revocable Trust Dated June 27, 2002 (Henry’s
Trust) and the Lou Ann Goding Trust Created by the Eleanor
M. Wilson Revocable Trust Dated June 27, 2002, and the
Eleanor Wilson Trust “A” (Lou Ann’s Trust). Lou Ann Goding
(Lou Ann) brought separate actions related to each trust, seek-
ing the removal of Roseann and Roger as cotrustees and
seeking an accounting of the trusts’ assets. The county court
consolidated both cases for trial and issued a single the order,
                              - 475 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

removing Roseann and Roger as cotrustees of both trusts,
ruling on Lou Ann’s objections to the trust accountings, and
awarding Lou Ann attorney fees. Roseann and Roger filed
two separate appeals from the order entered in both cases with
respect to the issue of attorney fees. The two appeals have been
consolidated for disposition in this court. For the reasons that
follow, we affirm.

                       II. BACKGROUND
   Henry B. Wilson, Jr., and Eleanor M. Wilson had three chil-
dren: Lou Ann, Roseann, and Roger. Prior to their deaths, Henry
and Eleanor each created a revocable trust: Henry’s Trust and
the “Eleanor M. Wilson Revocable Trust.” In 2002, Henry and
Eleanor deeded all of their real property to their trusts.
   Eleanor died on March 13, 2008. Henry then became trustee
of her trust. Upon Eleanor’s death, the “Eleanor M. Wilson
Trust ‘A’” was created pursuant to the terms of the “Eleanor M.
Wilson Revocable Trust” (hereinafter, we refer to the two trusts
collectively as “Eleanor’s Trust”). Henry died on December 23,
2010. After their parents’ deaths, Lou Ann, Roseann, and Roger
became the beneficiaries of both Henry’s Trust and Eleanor’s
Trust. Roseann and Roger were named successor cotrustees of
both trusts.
   At the time of Henry’s death, Henry’s Trust and Eleanor’s
Trust held over 4,200 acres of farmland and pasture ground
in Sherman County, Nebraska. On December 30, 2011, and
according to the terms of the trusts, real property held by
Henry’s Trust and Eleanor’s Trust was distributed directly to
three separate and unequal subtrusts in the name of each child:
the Roseann Wilson Trust, the Roger Wilson Trust, and Lou
Ann’s Trust. Roseann and Roger were named cotrustees of
each of the three subtrusts. Henry’s Trust and Eleanor’s Trust
also provided for the distribution of the residue of their respec-
tive trusts in equal shares to their three children.
   Pursuant to the terms of Henry’s Trust, Roseann and
Roger were to separately administer Lou Ann’s Trust for the
                             - 476 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

benefit of Lou Ann. However, aside from deeding certain
property from Henry’s Trust to Lou Ann’s Trust in 2011, the
cotrustees failed to take other action to separately administer
the subtrusts. Roseann and Roger issued K-1 tax statements in
the names of Henry’s Trust or Eleanor’s Trust only, and they
continued to use only a single bank account in the name of
Henry’s Trust, rather than create individual accounts for each
subtrust. Lou Ann did not receive income from either Henry’s
Trust or Lou Ann’s Trust in the years following Henry’s
death, and the cotrustees did not issue annual reports of the
trusts’ assets.
   In 2013, Lou Ann filed an action to have Roseann and Roger
removed as cotrustees of Henry’s Trust. On October 1, 2015,
the county court removed the cotrustees of Henry’s Trust for
serious breaches of their fiduciary duties, finding that they
had comingled assets, failed to keep accurate records, failed
to keep Lou Ann reasonably informed of the administration of
the trust, had paid personal expenses out of the trust’s assets,
failed to maintain the three subtrusts created by Henry’s Trust
as separate trusts, and failed to pay Lou Ann income from the
trust. The court appointed a neutral successor trustee and also
ordered Roseann and Roger to file an accounting of Henry’s
Trust. Additionally, the court awarded Lou Ann $20,000 in
attorney fees.
   Lou Ann appealed the county court’s October 2015 order
to this court. She assigned numerous errors related to dam-
ages stemming from Roseann and Roger’s breaches of their
fiduciary duty and an error related to attorney fees. She
also assigned as error that the county court erred in failing
to remove Roseann and Roger as cotrustees of her subtrust.
In a memorandum opinion, this court affirmed the major-
ity of the county court’s October 2015 order, excepting a
$2,777 surcharge to the cotrustees for property taxes. In re
Henry B. Wilson, Jr., Revocable Trust Dated June 27, 2002,
Nos. A-15-1014, A-15-1015, 2017 WL 5608085 (Neb. App.
Nov. 21, 2017) (selected for posting to court website). This
court further determined that the county court had removed
                             - 477 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

Roseann and Roger as cotrustees of Lou Ann’s Trust in addi-
tion to Henry’s Trust and found that there was no error need-
ing correction.
   Roseann and Roger petitioned the Nebraska Supreme Court
for further review, seeking clarification on the sole issue of
whether the county court had removed them as cotrustees of
Lou Ann’s Trust. The Supreme Court found that the admin-
istration of Lou Ann’s Trust had not been properly before
the county court and that, consequently, Roseann and Roger
had not been removed as cotrustees of Lou Ann’s Trust. In
re Henry B. Wilson, Jr., Revocable Trust, 300 Neb. 455, 915
N.W.2d 50 (2018).
   While proceedings before this court and the Nebraska
Supreme Court were pending, Roseann and Roger filed an
accounting of Henry’s Trust in the county court. Lou Ann
filed objections to the accounting. In a separate action, Lou
Ann filed a petition for the removal of Roseann and Roger as
cotrustees of Lou Ann’s Trust.
   After the conclusion of the appeals process in the Henry’s
Trust case, the county court consolidated that case with the
case involving Lou Ann’s Trust for trial. On August 22 and 23,
2019, a hearing was held on the petition to remove Roseann
and Roger as cotrustees of Lou Ann’s Trust and on Lou Ann’s
objections to the accountings in both cases.
   On December 3, 2019, the county court issued a single order
resolving all the outstanding issues in both cases. The county
court removed Roseann and Roger as cotrustees of Lou Ann’s
Trust, finding that “[a]lthough Roseann and Roger have taken
steps to correct the breaches of their fiduciary duties that the
court found were committed as Co-Trustees of Henry’s trust,
those breaches also occurred in, and affected, the administra-
tion of Lou Ann’s trust.” Specifically, the court found that the
cotrustees had failed to pay Lou Ann income from the trust,
failed to keep Lou Ann reasonably informed as to the admin-
istration of the trust, and failed to operate Lou Ann’s sub-
trust separately from Henry’s Trust. The county court granted
                              - 478 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

Lou Ann $1,004 in damages resulting from amounts improp-
erly charged to Lou Ann’s Trust by the cotrustees.
   Prior to trial, both the cotrustees and Lou Ann filed motions
for attorney fees and accompanying affidavits. In its December
2019 order, the county court found that Roseann and Roger
had paid $52,187.14 out of Henry’s Trust and Eleanor’s Trust
for litigation fees related to Lou Ann’s petition to remove
them as successor cotrustees of Henry’s Trust. The court found
that the trusts “should not bear the costs of litigation when
the Co-Trustees were removed for serious breaches of their
fiduciary duties.” As Lou Ann was to receive one-third of the
residue of Henry’s Trust, the county court found that Lou Ann
had been damaged in the amount of $17,396 by the cotrustees’
payment of their attorney fees from the trust assets.
   The county court further found that Lou Ann should be
awarded a reasonable amount of attorney fees and expenses,
though it noted that “not all fees incurred [by Lou Ann] were a
direct result of the actions or inactions of the Co-Trustees.” The
court awarded Lou Ann $45,000 in fees in case No. A-20-003,
Henry’s Trust case, and $30,000 in fees in case No. A-20-004,
Lou Ann’s Trust case.
   Roseann and Roger now appeal the county court’s December
2019 order on the issue of attorney fees only.

               III. ASSIGNMENTS OF ERROR
   In case No. A-20-003, Henry’s Trust case, Roseann and
Roger assign that the county court erred in (1) awarding
Lou Ann $45,000 in attorney fees, (2) failing to award the
cotrustees attorney fees incurred in their capacity as cotrustees
of Henry’s Trust, and (3) awarding Lou Ann $17,396 in dam-
ages for attorney fees paid out of Henry’s Trust.
   In case No. A-20-004, Lou Ann’s Trust case, Roseann and
Roger assign that the court erred in (1) awarding Lou Ann
$30,000 in attorney fees and (2) failing to award the cotrust-
ees attorney fees incurred in their capacity as cotrustees of
Lou Ann’s Trust.
                             - 479 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

                 IV. STANDARD OF REVIEW
   [1,2] A trial court’s decision awarding or denying attorney
fees will be upheld on appeal absent an abuse of discretion. In
re Estate of Forgey, 298 Neb. 865, 906 N.W.2d 618 (2018). A
judicial abuse of discretion requires that the reasons or rulings
of the trial court be clearly untenable insofar as they unfairly
deprive a litigant of a substantial right and a just result. Id.
                          V. ANALYSIS
                 1. Case No. A-20-003, Henry’s
                           Trust Case
                    (a) Award of Attorney Fees
                           to Lou Ann
   Roseann and Roger argue that the county court abused its
discretion in ordering them to pay Lou Ann $45,000 in attorney
fees incurred during litigation of Henry’s Trust. They argue
that because they did not willfully breach their fiduciary duties
or otherwise engage in wrongdoing with respect to the account-
ing of Henry’s Trust, an award of fees to Lou Ann is contrary
to Nebraska law.
   [3,4] Attorney fees and expenses may be recovered only
where provided for by statute or when a recognized and
accepted uniform course of procedure has been to allow recov-
ery of an attorney fee. In re Estate of Forgey, supra. In a
judicial proceeding involving the administration of a trust, the
court, as justice and equity may require, may award costs and
expenses, including reasonable attorney fees, to any party, to
be paid by another party or from the trust that is the subject
of the controversy. Neb. Rev. Stat. § 30-3893 (Reissue 2016).
When an attorney fee is authorized, the amount of the fee is
addressed to the discretion of the trial court, whose ruling will
not be disturbed on appeal in the absence of an abuse of discre-
tion. In re Estate of Forgey, supra.
   [5] To determine the value of legal services rendered by
an attorney, it is proper to consider the amount involved,
the nature of the litigation, the time and labor required, the
                              - 480 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
          IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                      Cite as 29 Neb. App. 473

novelty and difficulty of the questions raised, the skill required
to properly conduct the case, the responsibility assumed, the
care and diligence exhibited, the result of the suit, the character
and standing of the attorney, and the customary charges of the
bar for similar services. Id.
   Here, the affidavit submitted by Lou Ann’s counsel reflected
that she had incurred $90,771 in fees, reflecting 485.7 hours
of work completed between September 2015 and September
2019. Lou Ann’s counsel charged an hourly rate between $160
and $215. These fees related to Lou Ann’s appeal from the
October 2015 order to this court, to Roseann and Roger’s peti-
tion for further review to the Supreme Court, to formal discov-
ery for and objections to the cotrustees’ accounting of Henry’s
Trust, and to preparation for trial on Lou Ann’s objections to
the accounting. The county court denied Lou Ann’s full request
for attorney fees, finding that not all of the fees she incurred
were a direct result of the actions or inactions of Roseann
and Roger as cotrustees. Instead, the court awarded Lou Ann
$45,000 in fees—roughly half of the total amount billed by
her counsel.
   While Roseann and Roger do not deny that they breached
their fiduciary duties to Lou Ann as a beneficiary of Henry’s
Trust, they argue that because the county court previously
awarded Lou Ann $20,000 in attorney fees in its October 2015
order, an additional award of fees would be inappropriate. They
claim that the “only issue” before the court after the conclusion
of the appeals process was their accounting of Henry’s Trust,
and they further assert that Lou Ann did not establish that they
committed any breaches specific to the accounting. Brief for
appellants in case No. A-20-003 at 8. Therefore, they argue the
county court abused its discretion when it ordered them to pay
Lou Ann attorney fees in December 2019.
   Additionally, Roseann and Roger argue that because
Lou Ann was largely unsuccessful in her appeal of the October
2015 order and in opposing the cotrustees’ petition for further
review, an award of fees to Lou Ann is not appropriate.
                             - 481 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

   To begin with, we do not believe that Roseann and Roger’s
attempt to isolate the 2019 proceedings in case No. A-20-003,
the Henry’s Trust case, from the prior litigation involving
their removal as cotrustees is persuasive. It is uncontested that
they committed serious breaches of their fiduciary duties, that
they were removed as a result of those breaches, and that the
county court ordered them to account to the estate follow-
ing their removal. The county court found that while not all
of Lou Ann’s attorney fees were incurred as a direct result
of Roseann and Roger’s actions, a portion of those fees was
attributable to their conduct as cotrustees. The Supreme Court
has previously found no abuse of discretion by the county court
in reducing a requested award of attorney fees where the reason
for the reduction “was not explicit.” See In re Conservatorship
of Abbott, 295 Neb. 510, 529, 890 N.W.2d 469, 484 (2017).
The sworn affidavit of Lou Ann’s attorney infers that the
requested fees were in addition to the fees previously awarded
to Lou Ann in October 2015, and there is nothing in the record
before us which would refute that inference.
   There are many variables a trial court may consider when
determining an award of attorney fees. The county court was
in the best position to determine what attorney fees were war-
ranted, and the record reflects that the county court reduced
Lou Ann’s requested fees by approximately half after due con-
sideration of the appropriate factors. Therefore, we determine
that the county court did not abuse its discretion in awarding
Lou Ann $45,000 in attorney fees in case No. A-20-003, the
Henry’s Trust case.

                  (b) Failure to Award Attorney
                        Fees to Cotrustees
   Roseann and Roger argue that the county court abused its
discretion in failing to award them attorney fees in connection
with their role as cotrustees, to be paid from Henry’s Trust.
They argue that the fees they incurred during litigation were
“necessary to administer the trust” and to their “successful
                              - 482 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
          IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                      Cite as 29 Neb. App. 473

defense” against Lou Ann’s appeal and her objections to the
accounting. Brief for appellants in case No. A-20-003 at 10.
   [6] In support, Roseann and Roger cite to Rapp v. Rapp, 252
Neb. 341, 562 N.W.2d 359 (1997). In Rapp, the Supreme Court
held that if a fiduciary’s defense of his or her actions is “sub-
stantially successful,” he or she is ordinarily entitled to recover
the reasonable costs necessarily incurred in preparing the final
accounting and in successfully defending it against objections.
252 Neb. at 345, 562 N.W.2d at 362. Roseann and Roger argue
that the holding in Rapp applies to their case and that they
should therefore recover the fees and expenses they incurred
in defending against Lou Ann’s objections to the accounting,
since they were substantially successful in that defense.
   [7] However, after Rapp v. Rapp, supra, the Supreme Court
clarified that its decision in that case “left undisturbed the
principle that if a fiduciary is found guilty of a breach of duty
or the court orders the fiduciary to account to the estate, the
estate is not liable for the fiduciary’s attorney fees.” In re
Trust Created by Martin, 266 Neb. 353, 361, 664 N.W.2d 923,
929 (2003). Here, it is uncontested that Roseann and Roger
breached their fiduciary duties to Lou Ann as a beneficiary of
Henry’s Trust, that the county court removed them as succes-
sor cotrustees, and that the county court further ordered them
to prepare an accounting to the trust estate. Therefore, the
rule reiterated by the Supreme Court in In re Trust Created by
Martin, supra, applies.
   Consequently, we determine that the county court did not
abuse its discretion in declining to enter an order reimburs-
ing Roseann and Roger’s attorney fees from the property of
Henry’s Trust.

                    (c) Award of Damages
                         to Lou Ann
   Roseann and Roger argue that the county court abused
its discretion in awarding Lou Ann damages in the amount
of $17,396 for funds taken from Henry’s Trust to pay for
                              - 483 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
          IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                      Cite as 29 Neb. App. 473

the cotrustees’ litigation expenses. They claim that although
they were removed as successor cotrustees of Henry’s Trust
for breaches of fiduciary duty, the trust should still bear the
costs of their attorney fees because the county court rejected
“many of Lou Ann’s claims for damages,” and that therefore,
they “successfully defended many of Lou Ann’s claims.” Brief
for appellants in case No. A-20-003 at 13.
    Roseann and Roger point to Nebraska precedent holding that
it is not an abuse of discretion to reimburse a trustee’s attorney
fees from the trust property where the county court does not
find an “intentional breach” of the trustee’s fiduciary duties
and where the county court appeared to remove the trustee pri-
marily due to her lack of urgency in fulfilling her duties. See In
re Trust of Rosenberg, 273 Neb. 59, 77, 727 N.W.2d 430, 446
(2007). However, the facts of this case are not similar to those
in In re Trust of Rosenberg.
    In its order, the county court found that Roseann and Roger
had paid $52,187.14 out of Henry’s Trust for attorney fees that
“were related to [their] removal . . . as Co-Trustees of Henry’s
trust.” The court further found that the trust should not bear the
costs of litigation when the cotrustees were removed for “seri-
ous breaches of their fiduciary duties.” If a fiduciary is found
guilty of a breach of duty or the court orders the fiduciary to
account to the estate, the estate is not liable for the fiduciary’s
attorney fees. In re Trust Created by Martin, supra.
    We conclude that the county court did not abuse its discre-
tion when it awarded Lou Ann $17,396 in damages for attorney
fees paid out of Henry’s Trust.

                   2. Case No. A-20-004,
                   Lou Ann’s Trust Case
                 (a) Award of Attorney Fees
                        to Lou Ann
   With respect to Lou Ann’s Trust, Roseann and Roger
argue that the county court abused its discretion in ordering
them to pay $30,000 in attorney fees incurred as a result of
                             - 484 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
         IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                     Cite as 29 Neb. App. 473

Lou Ann’s petition to remove the cotrustees and her objections
to the cotrustees’ accounting. They argue that they “did not
willfully breach any duties” and that the county court found
that by the time of their removal, they had “in effect cured”
their breaches. Brief for appellants in case No. A-20-004
at 10. However, they misstate the county court’s December
2019 order.
   The court first stated that it had removed Roseann and
Roger as successor cotrustees of Henry’s Trust because they
had committed serious breaches of trust in numerous respects.
The order suggests that the county court did not also remove
Roseann and Roger as cotrustees of Lou Ann’s Trust at that
time because the administration of Lou Ann’s Trust was not
properly before the court in those proceedings.
   Further, the court found that although the cotrustees “have
taken steps to correct the breaches of their fiduciary duties
[with respect to Henry’s Trust], those breaches also occurred in,
and affected, the administration of Lou Ann’s trust.” The court
found that Roseann and Roger failed to pay Lou Ann income
from the trust, failed to keep Lou Ann reasonably informed
about the trust administration, and failed to operate her sub-
trust separately from Henry’s Trust. The court then awarded
Lou Ann $30,000 in attorney fees in case No. A-20-004, the
Lou Ann’s Trust case.
   The affidavit of Lou Ann’s counsel showed that she had
billed a total of $37,152.50 for 201.5 hours of work at an
hourly rate of $160 to $215. The county court ultimately did
not award Lou Ann all of her requested fees, finding that “not
all fees incurred were a direct result of the actions or inac-
tions of the Co-Trustees.” The record reflects that litigation
in this case was lengthy and that the procedural history was
complicated.
   In light of the above facts, we cannot say that the county
court abused its discretion in awarding Lou Ann $30,000 in
attorney fees incurred in her action to remove Roseann and
Roger as cotrustees of Lou Ann’s Trust.
                              - 485 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
          IN RE HENRY B. WILSON, JR., REVOCABLE TRUST
                      Cite as 29 Neb. App. 473

                  (b) Failure to Award Attorney
                        Fees to Cotrustees
   Finally, Roseann and Roger argue that the county court
abused its discretion in failing to award them attorney fees
they incurred in litigating Lou Ann’s petition for their removal
as cotrustees and her objections to the accounting. Largely,
Roseann and Roger repeat the same arguments raised in the
case involving Henry’s Trust, discussed above. They claim that
even if they breached their fiduciary duties, such breach was
not intentional, and that therefore, the trust should bear the
costs of litigation. See In re Trust of Rosenberg, 273 Neb. 59,
727 N.W.2d 430 (2007).
   However, if a fiduciary is found guilty of a breach of duty
or the court orders the fiduciary to account to the estate, the
estate is not liable for the fiduciary’s attorney fees. In re Trust
Created by Martin, 266 Neb. 353, 664 N.W.2d 923 (2003).
In this case, the county court found that Roseann and Roger
breached their fiduciary duties as cotrustees of Lou Ann’s
Trust and ordered them to complete an accounting of the trust
assets. On appeal, Roseann and Roger have not taken excep-
tion with these findings, nor are they contesting their removal
as cotrustees of Lou Ann’s Trust for breach of fiduciary duties.
We therefore conclude that the county court did not abuse its
discretion in denying Roseann and Roger an award of attorney
fees to be paid from Lou Ann’s Trust.

                      VI. CONCLUSION
   We determine that the county court did not abuse its discre-
tion in awarding Lou Ann $75,000 in attorney fees across both
cases; nor did the court abuse its discretion in denying Roseann
and Roger attorney fees or in ordering them to pay Lou Ann
damages for attorney fees paid out of Henry’s Trust. Therefore,
we affirm the order of the county court in both cases.
                                                     Affirmed.